UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2016 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10653 ESSENDANT INC. (Exact Name of Registrant as Specified in its Charter) Delaware 36-3141189 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) One Parkway North Boulevard Suite100 Deerfield, Illinois 60015-2559 (847) 627-7000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by check mark whether registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox On July 18, 2016, the registrant had outstanding 37,297,438 shares of common stock, par value $0.10 per share. ESSENDANT INC. FORM10-Q For the Quarterly Period Ended June30, 2016 TABLE OF CONTENTS PageNo. PARTI — FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2016 and December31, 2015 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2016 and 2015 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2016 and2015 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2016 and 2015 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PARTII — OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item6. Exhibits 30 SIGNATURES 31 2 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) (Audited) As ofJune30, As ofDecember31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $16,671 in 2016 and $17,810 in 2015 Inventories Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt 43 51 Total current liabilities Deferred income taxes Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $0.10 par value; authorized - 100,000,000 shares, issued - 74,435,628 shares in 2016 and 2015 Additional paid-in capital Treasury stock, at cost – 37,298,175 shares in 2016 and 37,178,394 shares in 2015 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 3 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share data) (Unaudited) For the Three Months Ended For the Six Months Ended June30, June30, 2015 (Revised)* 2015 (Revised)* Net sales $ Cost of goods sold Gross profit Operating expenses: Warehousing, marketing and administrative expenses Defined benefit plan settlement loss (Note 9) - - Operating income Interest expense, net Income before income taxes Income tax expense Net income $ Net income per share - basic: $ Average number of common shares outstanding - basic Net income per share - diluted: $ Average number of common shares outstanding - diluted Dividends declared per share $ * During the third quarter of 2015, the Company elected a change in accounting principle for the valuation method of certain inventories to the last-in, first-out (“LIFO”) method from the first-in, first out method (“FIFO”). This change required retrospective application. As such, the financial statements presented for prior periods are titled “Revised”. See notes to condensed consolidated financial statements. 4 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) (Unaudited) For the Three Months Ended For the Six Months Ended June30, June30, 2015 (Revised)* 2015 (Revised)* Net income $ Other comprehensive income (loss), net of tax Translation adjustments ) Minimum pension liability adjustments Cash flow hedge adjustments 48 ) ) Total other comprehensive income (loss), net of tax ) Comprehensive income $ See notes to condensed consolidated financial statements. 5 ESSENDANT INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) For the Six Months Ended June30, 2015 (Revised)* Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Share-based compensation (Gain) loss on the disposition of property, plant and equipment ) 57 Amortization of capitalized financing costs Excess tax cost (benefit) related to share-based compensation ) Asset impairment charges - Deferred income taxes ) ) Pension settlement charge - Changes in operating assets and liabilities: (Increase) decrease in accounts receivable, net ) (Increase) decrease in inventory ) Increase in other assets ) ) Increase in accounts payable Decrease in checks in-transit ) ) (Decrease) increase in accrued liabilities ) Decrease in other liabilities ) ) Net cash (used in) provided by operating activities ) Cash Flows From Investing Activities: Capital expenditures ) ) Proceeds from the disposition of property, plant and equipment 18 Acquisition, net of cash acquired - ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net borrowings (repayments) under revolving credit facility ) Net proceeds (disbursements) from share-based compensation arrangements ) Acquisition of treasury stock, at cost ) ) Payment of cash dividends ) ) Excess tax (cost) benefit related to share-based compensation ) Payment of debt issuance costs - ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Transfer of cash to held for sale - ) Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Other Cash Flow Information: Income tax payments, net $ $ Interest paid See notes to condensed consolidated financial statements. 6 ESSENDANT INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation The accompanying Condensed Consolidated Financial Statements represent EssendantInc. (“ESND”) with its wholly owned subsidiary EssendantCo. (“ECO”), and ECO’s subsidiaries (collectively, “Essendant” or the “Company”). The Condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States and include the accounts of ESND and its subsidiaries. All intercompany transactions and balances have been eliminated. The Company operates in a single reportable segment as a leading distributor of workplace essentials. The accompanying Condensed Consolidated Financial Statements are unaudited. The Condensed Consolidated Balance Sheet as of December31, 2015, was derived from the December31, 2015 audited financial statements. The Condensed Consolidated Financial Statements have been prepared in accordance with the rulesand regulations of the United States Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements, prepared in accordance with accounting principles generally accepted in the United States, have been condensed or omitted pursuant to such rulesand regulations. Accordingly, the reader of this Quarterly Report on Form10-Q should refer to the Company’s Annual Report on Form10-K for the year ended December31, 2015 for further information. In the opinion of management, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of Essendant at June30, 2016 and the results of operations and cash flows for the six months ended June30, 2016 and 2015. The results of operations for the three and six months ended June30, 2016 should not necessarily be taken as indicative of the results of operations that may be expected for the entire year. New Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No.2014-09, Revenue from Contracts with Customers, that outlines a single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance, including industry-specific guidance. The ASU is based on the principle that an entity should recognize revenue to depict the transfer of goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.The ASU also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to fulfill a contract.Entities have the option of using either a full retrospective or a modified retrospective approach for the adoption of the new standard.In August 2015, the FASB issued ASU No. 2015-14, Revenue from Contracts with Customers, which deferred the effective date of ASU No. 2014-09. This standard is effective for fiscal years beginning after December15, 2017, including interim periods within that reporting period. The Company is currently evaluating the new guidance to determine the impact it will have on its consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842), that requires lessees to recognize right-of-use assets and lease liabilities for all leases other than those that meet the definition of short-term leases. For short-term leases, lessees may elect an accounting policy by class of underlying asset under which these assets and liabilities are not recognized and lease payments are generally recognized over the lease term on a straight-line basis. This standard will be effective for annual periods beginning after December 15, 2018, including interim periods within that reporting period, and early application is permitted. The Company is currently evaluating the new guidance to determine the impact it will have on its consolidated financial statements. In March 2016, the FASB issued ASU No. 2016-09, Compensation – Stock Compensation (Topic 718), Improvements to Employee Share-Based Payment Accounting, the objective of which is to identify, evaluate, and improve areas of generally accepted accounting principles (“GAAP”) for which cost and complexity can be reduced while maintaining or improving the usefulness of the information provided to users of financial statements. This standard will be effective for annual periods beginning after December 15, 2016, including interim periods within that reporting period, and early application is permitted. The Company is currently evaluating the new guidance to determine the impact it will have on its consolidated financial statements. 7 Change in Accounting Principle During the third quarter of 2015, the Company elected a change in accounting principle for the valuation method of certain inventories to the last-in, first-out (“LIFO”) method from the first-in, first out method (“FIFO”). This change required retrospective application. As such, the financial statements presented for periods prior to September 30, 2015 are titled “Revised”. Refer to the Company’s Annual Report on Form10-K for the year ended December 31, 2015 for further information. Inventory Approximately 98.6% and 98.4% of total inventory as of June30, 2016 and December31, 2015, respectively, has been valued under the LIFO method. An actual valuation of inventory under the LIFO method can be made only at the end of each fiscal year based on the inventory levels and costs at that time. Interim LIFO calculations are based on management’s estimates of expected year-end inventory levels and costs, and are subject to the final year-end LIFO inventory valuation.Inventory valued under the LIFO accounting method is recorded at the lower of cost or market. If the Company had valued its entire inventory under the lower of FIFO cost or market, inventory would have been $147.3 million and $147.8million higher than reported as of June30, 2016 and December31, 2015, respectively. 2. Acquisitions Nestor Sales LLC On July 31, 2015, Essendant Co. completed the acquisition of 100% of the capital stock of Nestor Sales LLC (“Nestor”), a leading wholesaler and distributor of tools, equipment and supplies to the transportation industry. This acquisition accelerates the Company’s growth in the automotive aftermarket, complements the Company’s existing industrial offerings while providing access to new customer segments, and advances a key strategic pillar to diversify into channels and categories that leverage our common platform. The purchase price was $41.8 million.This acquisition was funded through a combination of cash on hand and cash available under the Company’s revolving credit facility. Purchase accounting for this transaction was completed as of June 30, 2016. At June30, 2016, the allocation of the purchase price was as follows (amounts in thousands): Purchase price, net of cash acquired $ Accounts receivable Inventories Other current assets Property, plant and equipment, net Other assets Intangible assets Total assets acquired Accounts payable Accrued liabilities Deferred income taxes Other long-term liabilities 76 Total liabilities assumed Goodwill $ The purchased identifiable intangible assets were as follows (amounts in thousands): Total Estimated Life Customer relationships $ 13 years Trademark 2-15 years Total $ 8 Agreement with Staples, Inc.
